
	

114 S908 PCS: Charitable Agricultural Research Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 42
		114th CONGRESS1st Session
		S. 908
		[Report No. 114–19]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the deductibility of charitable
			 contributions to agricultural research organizations, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Charitable Agricultural Research Act.
		2.Deductibility of
			 charitable contributions to agricultural research organizations
			(a)In
 generalSubparagraph (A) of section 170(b)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (vii), by striking the comma at the end of clause (viii) and inserting , or, and by inserting after clause (viii) the following new clause:
				
 (ix)an agricultural research organization directly engaged in the continuous active conduct of agricultural research (as defined in section 1404 of the Agricultural Research, Extension, and Teaching Policy Act of 1977) in conjunction with a land-grant college or university (as defined in such section) or a non-land grant college of agriculture (as defined in such section), and during the calendar year in which the contribution is made such organization is committed to spend such contribution for such research before January 1 of the fifth calendar year which begins after the date such contribution is made,.
			(b)Expenditures To
 influence legislationParagraph (4) of section 501(h) of the Internal Revenue Code of 1986 is amended by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph:
				
 (E)section 170(b)(1)(A)(ix) (relating to agricultural research organizations),.
			(c)Effective
 dateThe amendments made by this section shall apply to contributions made on and after the date of the enactment of this Act.
			3.Increase in continuous levy for Medicare providers and suppliers
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 35 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.
	April 14, 2015Read twice and placed on the calendar